Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 05/13/2020 is acknowledged.
3.	Claims 1-8 and 10-21 are pending and under consideration for their full scope.
4.	Applicant’s IDS document filed on 05/13/2020 has been considered. 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 8, 10-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/186004 (IDS filed on 05/13/2020).
WO 2015/186004 teaches purification of antibodies from goat milk comprising protein A affinity chromatography (In particular, example 1, figure 3, whole document). The milk is subjected to a clarification process and the skimmed milk is separated from the cream after being heated to 37 degrees (In particular, example 2, page 34, § 1, whole document). Clarified intermediate was subjected to Protein A affinity chromatography and applied to a column containing quaternary ammonium (Q)-Sepharose fast flow agarose beads (In particular, example 3, whole document).
The reference teachings anticipate the claimed invention.

7.	Claims 1-3, 5, 8, 10-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2004/162414 (IDS filed on 05/13/2020).
U.S. Patent Application Publication 2004/162414 teaches purification of antibodies comprising protein A affinity. The antibody D2E7 is produced in the milk obtained from a transgenic goat. At the first step the milk is clarified and run over a High S cation exchange and an anion exchange column. D2E7 is purified by protein A chromatography with an elution buffer comprising 20mN sodium acetate, 40mN NaCl, pH: 3.5 (In particular, examples 3-4, paragraphs [086]-[0087], whole document).
The reference teachings anticipate the claimed invention.
8.	Claims 1-3, 5, 8, 10-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollock et al. (IDS filed on 05/13/2020).
Pollock et al. teaches production and purification of recombinant antibodies in goat milk (In particular, sections 6-7 on page 152-155). As the antibody is expressed as a whey protein, standard dairy procedures can be adapted to the initial separation step to achieve a casein-free, fat-free and lactose-free protein concentrate in which the antibody is at 30-60% purity, depending on the expression level. Fat may be separated from milk using standard centrifugal procedures or by membrane filtration. Membrane filtration can be used to eliminate most of the caseins and small molecules. The clarified whey is starting material for affinity chromatographic purification (In particular, page 155, left-hand column, whole document). Protein A is used to successfully purify human IgG from the endogenous caprine Ig from the clarified milk of a transgenic goat (In particular, Figure 6, whole document).
The reference teachings anticipate the claimed invention.



9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-8, 10-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over each of Pollock et al. (IDS filed on 05/13/2020), U.S. Patent Application Publication 2004/162414 (IDS filed on 05/13/2020) and WO 2015/186004 (IDS filed on 05/13/2020) in view of  EP 1614693 A1 (IDS filed on 05/13/2020).
Pollock et al. (IDS filed on 05/13/2020), U.S. Patent Application Publication 2004/162414 (IDS filed on 05/13/2020) and WO 2015/186004 (IDS filed on 05/13/2020) have been discussed supra.
The claimed invention differs from the prior art in the purification recitations in claims 4, 6-7, 16 and 19.  
EP 1614693 A1 teaches 
[0035] The present invention includes a method for separating human antibodies from ungulate antibodies, such as bovine, sheep, or goat antibodies, from a mixture containing human antibodies and such ungulate antibodies. 
[0036] Human antibodies are separated from ungulate antibodies such as bovine, sheep, or goat antibodies via protein A affinity chromatography. The column size and the volume of antibody mixture used can be adequately determined. The protein A column is equilibrated with a buffer of pH 7.5 to 8.5, and preferably a buffer of pH 8.0. Examples of buffers that can be used include a buffer containing disodium phosphate and a buffer containing sodium acetate, glycine, and sodium chloride. The concentration of disodium phosphate, sodium acetate, and glycine in the buffer is preferably 0.05 M to 0.15 M, and is more preferably 0.10 M. The concentration of sodium chloride is preferably 0.05 M to 0.20 M, and more preferably 0.15 M. A specific example of such buffer is a buffer (pH 8.0) containing 0.10 M disodium phosphate, 0.10 M sodium acetate, 0.10 M glycine, and 0.15 M sodium chloride. Whether or not the column has been equilibrated may be confirmed by determining whether the pH level and the conductivity of the buffer that had passed through the column are the same as those of the buffer of the initial state. An antibody mixture containing human antibodies and, for example, bovine antibodies, the pH level of which has been adjusted preferably with the use of the same buffer used for equilibration, is applied to the equilibrated column. In this case, the volume or concentration of the buffer to be added for pH adjustment may be adequately determined in accordance with the antibody concentration in the antibody mixture or other conditions. Subsequently, the column is washed with a buffer used for equilibration, such as a buffer of pH 7.5 to 8.5, and preferably a buffer of pH 8.0. The amount of buffer used is not limited. For example, the column may be washed with 5 column volumes of buffer. Thereafter, gradient elution is carried out wherein a buffer (pH 2.5) containing 0.10 M sodium acetate, 0.10 M glycine, and 0.15 M sodium chloride is gradually added to a buffer (pH 8.0), which contains 0.10 M disodium phosphate, 0.10 M sodium acetate, 0.10 M glycine, and 0.15 M sodium chloride to gradually lower the pH level (i.e., pH gradient elution). Thus, human antibodies can be separated from bovine antibodies. The gradient volume is 20 to 40 column volumes, and preferably 30 column volumes. The lower limit of the pH level in pH gradient elution is, for example, 2.0 to 3.0, and preferably 2.5. The linear flow rate varies depending on the column size, and it may be selected within the range of 50 cm/h to 150 cm/h. In such a case, pH stepwise elution may be carried out.
Example 4: Separation and purification of human polyclonal antibodies from goat polyclonal antibodies
[0059] Human polyclonal antibodies (3 mg; trade name: Human IgG from Serum; Cat No. 14506; Sigma) and goat polyclonal antibodies (3 mg; trade name: Goat IgG from Serum; Cat No. I5256; Sigma) were each separately dissolved in 3 ml of buffer (pH 8.0) containing 0.10 M disodium phosphate, 0.10 M sodium acetate, 0.10 M glycine, and 0.15 M sodium chloride. Thereafter, the resulting solutions were allowed to pass through a 0.2-µm filter and then separately designated as the solution of human polyclonal antibodies and the solution of goat polyclonal antibodies.
[0060] The following 3 samples were separately applied to 3 protein A columns (POROS A/20; 4.6 mm ID x 5 cm; Applied Biosystems) that had been equilibrated with a buffer (pH 8.0) containing 0.10 M disodium phosphate, 0.10 M sodium acetate, 0.10 M glycine, and 0.15 M sodium chloride (linear flow rate: 90 cm/h). The 3 samples were as follows: (i) 1 ml of solution containing human polyclonal antibodies; (ii) 1 ml of solution containing goat polyclonal antibodies; and (iii) 2 ml of mixed solution containing equivalent amounts of human polyclonal antibodies and goat polyclonal antibodies. These sample solutions were separately applied to the columns. After the completion of application, the columns were washed with 5 column volumes of buffer for equilibration (linear flow rate: 90 cm/h). Subsequently, human polyclonal antibodies and goat polyclonal antibodies were eluted via pH gradient elution (gradient volume: 30 column volumes of buffer were used to bring the pH level from 8.0 to 2.5) in which the pH level was gradually lowered by gradually adding a buffer (pH 2.5) containing 0.10 M sodium acetate, 0.10 M glycine, and 0.15 M sodium chloride to a buffer containing 0.10 M disodium phosphate, 0.10 M sodium acetate, 0.10 M glycine, and 0.15 M sodium chloride (linear flow rate: 90 cm/h). The elution curves obtained via the aforementioned chromatography techniques are shown in Figs. 4 and 5.
[0061] As shown in Figs. 4 and 5, the rate of elution of goat polyclonal antibodies was faster than that of human polyclonal antibodies in the case of pH gradient elution. As shown in Fig. 5, human polyclonal antibodies were separated from goat polyclonal antibodies via chromatography of a mixture containing human and goat polyclonal antibodies.
EP 1614693 A 1 claims a method for separating human antibodies from goat antibodies via protein A affinity chromatography from a mixture containing human antibodies and goat antibodies; wherein separation is carried out via pH gradient elution; wherein separation is carried out via pH stepwise elution. The method comprises (1) applying a mixture containing human antibodies and goat antibodies to a protein A column equilibrated with a buffer containing disodium phosphate, sodium acetate, glycine, and sodium chloride to bring the mixture into contact with the protein A column; (2) washing the protein A column with the buffer of step (1) following step (1); and (3) eluting the human antibodies from the protein A column by lowering the pH of the buffer of step (1) following step (2); wherein the pH level is lowered in a gradient manner; and wherein the pH level is lowered stepwise.  A method comprising (1) applying a mixture containing human antibodies and goat antibodies to a protein A column equilibrated with a buffer containing 0.05 M to 0.15 M disodium phosphate, 0.05 M to 0.15 M sodium acetate, 0.05 M to 0.15 M glycine, and 0.05 M to 0.20 M sodium chloride to bring the mixture into contact with the protein A column; (2) washing the protein A column with the buffer of step (1) following step (1); and (3) eluting the human antibodies from the protein A column by lowering the pH of the buffer of step (1) following step (2); the pH level is lowered in a gradient manner; wherein the pH level is lowered stepwise. A method comprising isolating human antibodies from a mixture containing human antibodies and goat antibodies comprising at least the following steps of: (1) applying a mixture containing human antibodies and goat antibodies to a protein A column equilibrated with a buffer containing 0.10 M disodium phosphate, 0.10 sodium acetate, 0.10 M glycine, and 0.15 M sodium chloride to bring the mixture into contact with the protein A column; (2) washing the protein A column with the buffer of step (1) following step (1); and (3) eluting the human antibodies from the protein A column by lowering the pH of the buffer of step (1) following step (2); wherein the pH level is lowered in a gradient manner; wherein the pH level is lowered stepwise. A method for isolating human antibodies from a mixture containing human antibodies and goat antibodies comprising at least the following steps of: (1) applying a mixture containing human antibodies and goat antibodies to a protein A column equilibrated with a buffer of pH 7.5 to 8.5 to bring the mixture into contact with the protein A column; (2) washing the protein A column with a buffer of pH 7.5 to 8.5; and (3) eluting the human antibodies from the protein A column by lowering the pH; the pH level is lowered in a gradient manner; wherein the pH level is lowered stepwise; wherein the buffer of pH 7.5 to 8.5 used in step (2) of claim 85 is identical to the buffer used in step (1); wherein a salt concentration of the buffer of pH 7.5 to 8.5 used in step (1) of claim 85 is 0.05 M to 0.20 M; wherein the salt is sodium chloride; wherein the antibodies are human polyclonal antibodies and the goat polyclonal antibodies; wherein the human antibodies are IgG antibodies; and wherein the human antibodies are IgG1 antibodies, IgG2 antibodies, or IgG4 antibodies.
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of purifying goat antibodies from human antibodies from compositions including body fluids and emulsions taught in EP 1614693 A1 with the teachings of the Pollock et al., U.S. Patent Application Publication 2004/162414 and WO 2015/186004 references which each teach methods of purifying human antibodies from goat milk.  It would have been obvious to have purified goat milk compositions using the methods taught in EP 1614693 A1.
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
10.	Claims 1-8, 10-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over each of Pollock et al. (IDS filed on 05/13/2020), U.S. Patent Application Publication 2004/162414 (IDS filed on 05/13/2020) and WO 2015/186004 (IDS filed on 05/13/2020) in view of  EP 1614693 A1 (IDS filed on 05/13/2020) and further in view of U.S. Patent 6,268,487 (PTO-892; Reference A).
Pollock et al. (IDS filed on 05/13/2020), U.S. Patent Application Publication 2004/162414 (IDS filed on 05/13/2020)WO 2015/186004 (IDS filed on 05/13/2020) and EP 1614693 A1 (IDS filed on 05/13/2020) have been discussed supra.
The claimed invention differs from the prior art in the recitation of removing casein precipitates after acidifying the solution to pH 3.5-5.0 of claim 14; and pH 4.0 to 4.5 of claim 20. 
U.S. Patent 4,644,056 teaches the preparation of a solution of lactic or colostric immunoglobulins by processing a lactic and/or colostric milk and precipitating the caseins, the improvement which comprises acidifying the milk to a pH of 4.0-5.5, subjecting the milk to cross-flow filtration in a filtration unit with a mean pore size of 0.1-1.2 .mu.m, and subjecting the filtrate to a further cross-flow filtration in another filtration unit with a limit of separation of 5,000-80,000 daltons, thereby to separate the low-molecular components therefrom (In particular, claims).
It would have been obvious to produce a casein free solution for purification of antibodies by removing the casein using the method of U.S. Patent 4,644,056.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
11.	Claims 18 and 21 are objected to for dependence upon rejected base claims. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
June 18, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644